                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:19-cv-264-MOC-DSC

 JAMES D. SMITH,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
          vs.                                    )
                                                                       ORDER
                                                 )
 BB&T BANKING                                    )
 INSTITUTION, LAURIE                             )
 OSBORNE,                                        )
                                                 )
                        Defendants.              )

       THIS MATTER is before the Court on its own motion following Plaintiff’s failure to

either pay the filing fee in this matter or resubmit a completed application to proceed in forma

pauperis and file an Amended Complaint, within the deadline set by this Court’s Order dated July

31, 2019. (Doc. No. 3). The Court’s Order specifically dismissed this action, but then gave

Plaintiff fourteen days in which to file the above materials. The Court specifically stated in the

Order dated July 31, 2019, that if Plaintiff did not comply with the Court’s order that the case

would be dismissed and closed without further notice. Plaintiff has failed to file anything since

the Court entered its Order. Therefore, this matter is dismissed and shall be terminated by the

Clerk’s office.

       IT IS SO ORDERED.


 Signed: December 20, 2019
